Cite as: 546 U. S. ____ (2005)                              1

                             Opinion in Chambers

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 05A295
                                   _________________


     JOHN DOE ET AL. v. ALBERTO R. GONZALES, 

           ATTORNEY GENERAL, ET AL. 

                 ON APPLICATION TO VACATE STAY
                                [October 7, 2005]

   JUSTICE GINSBURG, Circuit Justice.
   This is an emergency application to vacate an order
entered by the United States Court of Appeals for the
Second Circuit staying a preliminary injunction entered by
the United States District Court for the District of Con
necticut. The applicants—a member of the American
Library Association referred to herein as “John Doe,” the
American Civil Liberties Union, and the American Civil
Liberties Union Foundation—brought suit in district
court, alleging that the nondisclosure provision set forth in
18 U. S. C. §2709(c) violates their First Amendment right
to freedom of speech. The District Court granted the
applicants’ motion for a preliminary injunction against
enforcement of §2709(c). A panel of the Second Circuit
granted the Government’s motion to stay the District
Court’s judgment pending an expedited appeal. The same
panel denied the applicants’ subsequent motion to vacate
the stay in light of changed circumstances. In view of the
character of the constitutional issue presented and the
expedited schedule ordered by the Court of Appeals, I deny
the application and grant the parties’ accompanying mo
tions for leave to file under seal.
2                      DOE v. GONZALES

                      Opinion in Chambers

   Section 2709, as amended by the Uniting and Strength
ening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (hereinafter
Patriot Act), authorizes the Federal Bureau of Investiga
tion (FBI) to “request the name, address, length of service,
and local and long distance toll billing records of a person
or entity” if the FBI asserts in writing that the informa
tion sought is “relevant to an authorized investigation to
protect against international terrorism or clandestine
intelligence activities . . . .” 18 U. S. C. §2709(b) (2000 ed.,
Supp. II). The provision authorizes the FBI to issue such
requests to “electronic communication service providers.”
§2709(a) (2000 ed.). In this case, the FBI requested infor
mation under this Section in the form of a “National Secu
rity Letter” (NSL). At issue in this case is §2709(c), which
prohibits the recipient of an NSL from disclosing that fact.
Ibid. (prohibiting “disclos[ure] to any person that the [FBI]
has sought or obtained access to information or records
under this section”). The current debate over renewal of
the Patriot Act has spawned eight bills, currently pending
before the Senate and the House of Representatives, pro
posing various amendments and revisions to §2709.
   John Doe received an NSL demanding that it disclose
“any and all subscriber information, billing information[,]
and access logs of any person or entity” associated with a
specified Internet Protocol (IP) address during a specified
period. The NSL tracked the language of §2709 and in
cluded the admonition that Doe was not to disclose that
the FBI had sought or obtained information from it. Doe
brought suit in district court, alleging that the gag im
posed by §2709(c) is an unlawful prior restraint on speech
that is causing irreparable harm by preventing Doe’s
effective participation in the current debate—both in
Congress and among the public—regarding proposed
revisions to the Patriot Act.
   The District Court granted Doe’s motion for a prelimi
                  Cite as: 546 U. S. ____ (2005)             3

                      Opinion in Chambers

nary injunction, holding that Doe demonstrated a sub
stantial likelihood of success on the merits and irreparable
harm in the absence of the relief sought. Emergency
Application to Vacate Stay, App. B, p. 9 (hereinafter Ap
plication). The court determined that, as a “categorical
prohibition on the use of any fora for speech, on all topics
covered by §2709(c),” the gag provision is a prior restraint
and a content-based restriction on free speech. Id., at 12–
13. The District Court therefore concluded that the prohi
bition on disclosure is permissible only if it satisfies strict
scrutiny. Id., at 13. In its strict-scrutiny analysis, the
court considered two Government interests the gag provi
sion might serve: the Government’s general interest in
national security and its particular interest in conducting
effective counterterrorism investigations.        Id., at 15.
While the District Court acknowledged the Government’s
general interest in protecting national security and its
expertise in the area of counterterrorism, ibid., that court
found “nothing in the record” (which included classified
and other sealed ex parte submissions) suggesting that the
Government has a compelling interest in preventing dis
closure of Doe’s identity. Id., at 17, and nn. 7–8.
   The Government’s argument invoked a “mosaic theory”:
Although Doe’s identity “may appear innocuous by itself, it
could still be significant to a terrorist organization when
combined with other information available to it.” Id., at
18. The District Court acknowledged that federal courts
have credited the mosaic concept in the Freedom of Infor
mation Act (FOIA) context, but it noted that the instant
case is distinguishable in this respect: “Th[e] difference
between seeking to obtain information and seeking to
disclose information already obtained raises [the plain
tiffs’] constitutional interests in this case above the consti
tutional interests held by a FOIA claimant.” Id., at 19
(quoting McGehee v. Casey, 718 F. 2d 1137, 1147 (CADC
1983)). In any event, the court held, “the defendants’
4                    DOE v. GONZALES

                     Opinion in Chambers

conclusory statements that the mosaic argument is appli
cable here, absent supporting facts, would not suffice to
support a judicial finding to that effect.” Application, App.
B, at 19–20. The District Court noted in this regard that
it had asked counsel for the Government at oral argument
if he could confirm that there was, in fact, a “mosaic” in
this case—i.e., whether there are in fact other pieces of
information that, when combined with Doe’s identity,
would hinder the investigation. Counsel could not so
confirm. Id., at 20.
   The District Court did not “question that national secu
rity can be a compelling state interest, or that non
disclosure of [an] NSL recipient’s identity could, in some
circumstances, serve that interest.” Ibid.. It found, how
ever, that the Government failed to show a compelling
interest in preventing disclosure in this case:
    “Based on the foregoing, including the sealed portion
    about Doe, and what Doe is, the nature and extent of
    information about the NSL that has already been dis
    closed by the defendants, and the nature and extent of
    the information that will not be disclosed, this court
    concludes that . . . the government has not demon
    strated a compelling interest in preventing disclosure
    of the recipient’s identity.” Ibid. (footnote omitted).
   The District Court concluded that, “[e]specially in a
situation like the instant one, where the statute provides
no judicial review of the NSL or the need for its non
disclosure provision, . . . the permanent gag provision . . .
is not narrowly drawn to serve the government’s broadly
claimed compelling interest of keeping investigations
secret.” Id., at 22–23. The court also appraised §2709(c)
as “overbroad as applied with regard to the types of infor
mation that it encompasses.” Id., at 23. It found
§2709(c)’s ban “particularly noteworthy” in light of the fact
that proponents of the Patriot Act have “consistently
                 Cite as: 546 U. S. ____ (2005)            5

                     Opinion in Chambers

relied on the public’s faith [that the Government will]
apply the statute narrowly . . . .” Id., at 26 (quoting Re
marks of Attorney General John Ashcroft, Protecting Life
and Liberty (Memphis, Tenn., Sept. 18, 2003), available at
http://www.usdoj.gov/archive/ag/speeches/2003/091803me
mphisremarks.htm (as visited Oct. 7, 2005, and available
in Clerk of Court’s case file) (characterizing as “hysteria”
fears of the Executive’s abuse of the increased access to
library records under the Patriot Act and stating that “the
Department of Justice has neither the staffing, the time[,]
nor the inclination to monitor the reading habits of Ameri
cans. No offense to the American Library Association, but
we just don’t care.”).
   Having thus concluded that §2709(c) fails strict scru
tiny, the court granted the applicants’ motion for prelimi
nary injunctive relief, but stayed its ruling until Septem
ber 20, 2005, to give the Government the opportunity to
“file an expedited appeal and submit an application for a
stay pending appeal.” Application, App. B, at 29. The
Government did just that, and on September 20 the Court
of Appeals granted the Government’s motion:
    “Although there is a question as to the likelihood of
    [the Government’s] success on the merits and some in
    jury to [the applicants] if a stay is granted, the [Gov
    ernment has] demonstrated that [it] will suffer ir
    reparable harm and the public interest [will be]
    significantly injured if a stay is not granted. The bal
    ance of harms tilts in favor of [the Government]. Mo
    hammed v. Reno, 309 F. 3d 95, 100 (CA2 2002). This
    appeal is hereby expedited and the following briefing
    schedule is in effect: [The Government’s] brief shall
    be filed no later than September 27, 2005; [the appli
    cants’] brief shall be filed no later than October 4,
    2005; [the Government’s] reply brief shall be filed no
    later than October 10, 2005.” Id., App. D.
6                    DOE v. GONZALES

                     Opinion in Chambers

   Shortly after the Court of Appeals entered the stay, the
parties learned that, through inadvertence, Doe’s identity
had been publicly available for several days on the District
Court’s Web site and on PACER, the electronic docket
system run by the Administrative Office of the United
States Courts. Id., App. F., at 3–5 (decl. of Melissa Good
man). The parties also learned that the media had cor
rectly reported Doe’s identity on at least one occasion.
See, e.g., Cowan, Librarians Must Stay Silent in Patriot
Act Suit, Court Says, N. Y. Times, Sept. 21, 2005, at B2.
The applicants immediately moved to vacate the stay in
light of this information. The Court of Appeals denied the
motion, “on the ground that the additional circumstances
relied upon by [the movants] do not materially alter the
balance of harms . . . .” Application, App. E. The appli
cants then filed the instant emergency application, urging
me, in my capacity as Circuit Justice, to vacate the stay
and thereby allow Doe to contribute its first-hand account
to the ongoing debate regarding proposed revisions to the
Patriot Act.
   In support of their plea for an immediate order lifting
the stay, the applicants stress that Doe seeks only to
confirm its identity as the recipient of an NSL. It does not
seek to disclose the content of the NSL, nor does it seek to
disclose the date on which it was received. They point out
that, in another case bearing the same name involving a
facial challenge to §2709, the Government argued that
courts should consider the constitutionality of the gag
provision on a case-by-case basis, “granting relief where—
but only where—it can be shown that the compelling
governmental interest[s] underlying the non-disclosure
requirement are not in jeopardy.” Id., App. B, at 18, quot
ing Defendants-Appellants’ Reply Brief 25, in Gonzales v.
Doe, No. 05–0570 (CA2 filed Feb. 3, 2005) (on appeal from
Doe v. Ashcroft, 334 F. Supp. 2d 471 (SDNY 2004)). That
                 Cite as: 546 U. S. ____ (2005)           7

                     Opinion in Chambers

is precisely what the District Court did here. The appli
cants underscore this anomaly: Doe—the only entity in a
position to impart a first-hand account of its experience—
remains barred from revealing its identity, while others
who obtained knowledge of Doe’s identity—when that cat
was inadvertently let out of the bag—may speak freely on
that subject.
   Although the applicants’ arguments are cogent, I have
taken into account several countervailing considerations
in declining to vacate the stay kept in place by the Second
Circuit pending its disposition of the appeal. I am mind
ful, first, that “interference with an interim order of a
court of appeals cannot be justified solely because [a Cir
cuit Justice] disagrees about the harm a party may suffer.”
Certain Named and Unnamed Non-citizen Children v.
Texas, 448 U. S. 1327, 1330–1331 (1980) (Powell, J., in
chambers). Respect for the assessment of the Court of
Appeals is especially warranted when that court is pro
ceeding to adjudication on the merits with due expedition.
The principal briefs have been filed and I anticipate that
the Court of Appeals will hear argument promptly and
render its decision with appropriate care and dispatch.
   Also weighing in favor of keeping the stay in effect
pending the full airing the Second Circuit has ordered, the
District Court held unconstitutional—as applied to the
facts of this case—a provision of an Act of Congress. A
decision of that moment warrants cautious review. Fur
ther, the Government points out that the redacted version
of the complaint, prepared in consultation with the Gov
ernment, identifies Doe as a member of the American
Library Association. “The American Library Association,”
the Government footnotes, “lobbies Congress on behalf of
its members and is free to note that one of those members
has been served with an NSL.”
   In sum, the applicants have not shown cause so extraor
dinary as to justify this Court’s intervention in advance of
8                   DOE v. GONZALES

                   Opinion in Chambers

the expeditious determination of the merits toward which
the Second Circuit is swiftly proceeding.